patricia a moosally petitioner v commissioner of internal revenue respondent docket no 6539-12l filed date r rejected p’s oic for p’s trust fund recovery penalties for the periods ending mar and date and p’s income_tax_liability for her tax_year p appealed r’s rejection and r assigned appeals officer s to review p’s oic r also filed an nftl for p’s tax_liabilities in issue and issued a letter p requested a cdp hearing pursuant to sec_6320 and r assigned appeals officer k to conduct p’s cdp hearing after appeals officer s had initiated review of p’s oic r transferred p’s cdp case from appeals officer k to appeals officer s appeals officer s sustained r’s rejection of p’s oic and sustained r’s filing of the nftl p petitioned for review contending that the cdp hearing was improper because appeals officer s was not an impartial officer pursu- ant to sec_6320 held appeals officer s was not an impartial officer pursuant to sec_6320 and sec_301_6320-1 proced admin regs held further p is entitled to a new cdp hearing before an impartial appeals officer michael e breslin for petitioner marissa j savit for respondent wells judge petitioner seeks review pursuant to sec_6320 of respondent’s determination to proceed with collec- tion of petitioner’s unpaid trust fund recovery penalty liabil- ities for periods ending march and date and also petitioner’s federal_income_tax liability for her tax_year the issues we have been asked to decide are whether the internal_revenue_service irs appeals_office settlement officer to whom petitioner’s case and hearing were assigned was an impartial officer pursuant to sec_1 unless otherwise indicated section and internal_revenue_code ref- erences are to the internal_revenue_code_of_1986 as amended and in ef- fect at all relevant times and rule references are to the tax_court rules_of_practice and procedure verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie united_states tax_court reports b and if she was an impartial officer whether respondent may proceed with collection of petitioner’s unpaid tax_liabilities in issue findings_of_fact some of the facts and certain exhibits have been stipu- lated the parties’ stipulated facts and the attached exhibits are incorporated in this opinion by reference and are found accordingly at the time of filing the petition petitioner resided in ohio on date petitioner signed form_2751 pro- posed assessment of trust fund recovery penalty and con- sented to the assessment and collection of trust fund recovery penalties tfrps pursuant to sec_6672 of dollar_figure for the period ending date and of dollar_figure for the period ending date on date respondent assessed against petitioner tfrps in the amounts listed above additionally with respect to petitioner’s tax_year respondent sent to petitioner on date notice cp2000 proposing an increase in petitioner’s federal_income_tax of dollar_figure after receiving the notice cp2000 petitioner filed a form 1040x amended u s individual_income_tax_return reporting the previously undeclared income for her tax_year on date respondent assessed against petitioner the dollar_figure tax increase for her tax_year on date petitioner submitted to respondent a completed form_656 offer_in_compromise oic with attached form 433-a collection information statement for wage earners and self-employed individuals proposing to compromise for dollar_figure her unpaid tax_liabilities arising out of tfrps assessed against her for the tax periods ending march and date petitioner requested that her oic be accepted under doubt as to collectibility criteria and claimed that she had insufficient assets and income to pay the full amount owed on date the irs centralized oic unit coic unit sent petitioner a letter confirming receipt of her oic from march to date acting through letters and tele- phone calls the coic unit requested and petitioner provided verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie moosally v commissioner additional information substantiation and explanation of the representations that petitioner set forth on her oic and form 433-a at a point during their communication the coic unit and petitioner discussed petitioner’s unpaid income_tax_liability for her tax_year and included that liability among the outstanding amounts that petitioner was seeking to settle through her oic on date respondent rejected petitioner’s oic because the coic unit calculated petitioner’s reasonable collection potential to be dollar_figure the coic unit also recommended that respondent file a notice_of_federal_tax_lien nftl with respect to petitioner’s unpaid tax_liabilities on date petitioner appealed to the appeals_office the rejection of her oic listing her income_tax_liability for her tax_year in addition to the tfrps for the periods ending march and date as the liabilities and tax periods involved with the appeal periods in issue petitioner also sent the appeals_office a letter with additional documents and information to support her oic and to inform the appeals_office that her circumstances had changed and that she had lost her job the appeals_office confirmed receipt of petitioner’s appeal of her rejected oic and informed petitioner that settlement officer barbara smeck had been assigned to her case on date respondent filed an nftl for the periods in issue and mailed to petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the letter informed her that she had a right to a collection_due_process cdp hearing and that she had to request a cdp hearing by date petitioner submitted a form request for a collection_due_process or equivalent_hearing on date to request a cdp hearing with respect to her unpaid tax liabil- ities for the periods in issue on form petitioner requested that the appeals_office discuss collection alter- natives and withdraw the nftl settlement officer donna kane was assigned to review petitioner’s case and to provide her with her cdp hearing ms smeck sent petitioner a letter on date requesting that she submit by date addi- tional financial information and substantiation as well as an updated form 433-a petitioner responded to ms smeck’s verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie united_states tax_court reports request on date and provided her with finan- cial information and some of the other requested documents petitioner later sent to ms smeck additional documentation to support her oic on date ms kane informed petitioner that her cdp case and hearing would be reassigned because peti- tioner had already submitted an oic that was under consid- eration petitioner’s cdp case and hearing request were transferred from ms kane to ms smeck who was at that time reviewing petitioner’s appeal of her rejected oic during date ms smeck reviewed petitioner’s rejected oic and the financial information she had sub- mitted and also called petitioner to discuss her issues with her cdp hearing and the option of placing her account in currently not collectible status on date respondent issued two notices of determination concerning collection action s under sec_6320 and or notices of determination one with respect to petitioner’s income_tax_liability for her tax_year and the other with respect to the tfrps for the periods ending march and date in the notices of deter- mination respondent sustained the filing of the nftl and the rejection of petitioner’s oic for the periods in issue on date petitioner timely petitioned this court for review of respondent’s notices of determination opinion pursuant to sec_6321 the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal tax upon demand for payment and failure to pay see 122_tc_287 however sec_6320 requires the commissioner to give a taxpayer written notice of the filing of a notice_of_federal_tax_lien upon that taxpayer’s property the notice of filing must inform the taxpayer of the right to request a hearing in the commissioner’s appeals_office sec_6320 b respondent made petitioner aware of her right to a cdp hearing when he sent petitioner the letter on date petitioner properly re- quested a cdp hearing by submitting a form on date verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie moosally v commissioner sec_6330 d other than paragraph b thereof and e governs the conduct of a hearing requested under sec_6320 sec_6320 at the hearing the taxpayer may raise any relevant issues including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the taxpayer may challenge the underlying tax_liability at the hearing only if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals_office must also verify that the requirements of any applicable law or administrative procedure have been met sec_6330 if a taxpayer requests a hearing in response to an nftl pursuant to sec_6320 a hearing must be conducted by an impartial officer_or_employee of the appeals_office sec_6320 an impartial officer_or_employee is one who has had no prior involvement with respect to the unpaid tax specified in sec_6320 before the first hearing under sec_6320 or sec_6330 id although the internal_revenue_code does not define the term no prior involve- ment see harrell v commissioner tcmemo_2003_271 wl at the commissioner has promul- gated regulations interpreting that term sec_301 d a-d4 proced admin regs provides prior involvement by an appeals officer_or_employee includes participation or involvement in a matter other than a cdp hearing held under either sec_6320 or sec_6330 that the taxpayer may have had with respect to the tax and tax period shown on the cdp_notice pursuant to sec_6320 a taxpayer may waive the impartial officer requirement see also sec_301_6320-1 a-d5 proced admin regs in the instant case the administrative record does not contain a completed and signed form waiver for right to request a new settlement appeals officer under sec_6320 and or and petitioner asserts that she did not sign any such waiver moreover respondent does not con- tend that petitioner waived the requirements of sec_6320 see rule sec_40 sec_331 accordingly we conclude that petitioner has not waived the sec_6320 impartial officer requirement sec_301_6320-1 a-d4 proced admin regs also provides that p rior involvement exists only when the taxpayer the tax and the continued verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie united_states tax_court reports petitioner contends that ms smeck was not an impartial officer because she reviewed petitioner’s appeal of her rejected oic for the periods in issue before conducting peti- tioner’s cdp hearing for the same periods in issue petitioner contends that the cdp hearing was improper pursuant to sec_6320 and requests that we remand her case to the appeals_office to properly reconsider the nftl and peti- tioner’s collection alternatives respondent on the other hand contends that ms smeck was an impartial officer because she had not yet issued a determination and that there is no prior involvement when a reviewing officer has not made any determination with respect to the previously rejected oic moreover respondent contends that sec_6320 contemplates simultaneous review of all issues related to collections during the cdp hearing and that a simulta- neous review benefits taxpayers in support of her contention petitioner cites 514_f3d_1119 10th cir rev’g 126_tc_237 respondent contends cox involved facts different from those before us we agree with respondent that the facts of cox are distinguishable in cox the taxpayers requested a cdp hearing regarding a proposed levy pursuant tax period at issue in the cdp hearing also were at issue in the prior non- cdp matter and the appeals officer_or_employee actually participated in the prior matter we note however that at least one federal court has stated that the provision is invalid see 514_f3d_1119 ndollar_figure 10th cir rev’g 126_tc_237 we also note that the provision does not affect the instant case which as we explain below involves a taxpayer tax and tax periods that were at issue in both the cdp hearing and a prior non-cdp proceeding and an appeals officer that participated in both matters petitioner also claims that ms smeck’s mind was already made up and each party claims that the other was disagreeable or uncooperative and acted in bad faith we have previously suggested that sec_6320 does not entail a challenge to the objectivity of the officer who presides over the cdp hearing see criner v commissioner tcmemo_2003_328 wl at we have however examined the issue of officer prejudice in some instances see eg cox v commissioner t c pincite criner v commissioner wl at because we conclude that ms smeck was not an impartial officer pursuant to sec_6320 because of her prior involvement with petitioner’s oic for the same taxes and periods in issue it is unnecessary to reach the question of ms smeck’s alleged prejudice or bias and we do not further address that issue verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie moosally v commissioner to sec_6330 for unpaid tax_liabilities relating to their tax_year id pincite the appeals officer assigned to the taxpayers’ case then informed the taxpayers that they would need to file all outstanding tax returns to be consid- ered for collection alternatives id the taxpayers ultimately submitted tax returns for their and tax years without paying the corresponding tax_liabilities id pincite- the appeals officer reviewed the information provided including the and tax returns and observed that the taxpayers reported a tax_liability of dollar_figure but made only dollar_figure in estimated payments notwithstanding the fact that they earned almost dollar_figure in net_income during the first seven months of id pincite on the basis of that observation the appeals officer concluded that the taxpayers could make payments toward their outstanding tax_liability determined that the taxpayers were not eligible for the collection alternative and issued a notice of deter- mination sustaining the proposed levy id meanwhile the commissioner issued another notice_of_intent_to_levy for the taxpayers’ unpaid tax_liabilities for their and tax years id the taxpayers requested another cdp hearing to discuss the levy relating to their and tax liabil- ities and the commissioner assigned the same appeals officer to their case id again the appeals officer concluded that the taxpayers did not qualify for a collection alternative and that the proposed levy was appropriate id this court had concluded that the officer’s consideration of the tax- payers’ and tax returns during their cdp hearing for their tax_liability did not constitute prior involve- ment that would disqualify the appeals officer from han- dling the taxpayers’ cdp hearing related to their and tax_liabilities cox v commissioner t c pincite- in doing so we had relied on two rationales id pincite our first rationale was that the regulations indicated that prior involvement does not arise where consideration of later years was peripheral to a proceeding the subject of which was an earlier year or years and was not the subject of ie was not directly in dispute in a proceeding before the commissioner id secondly we concluded that because the law permits multiple cdp hearings with respect to a given period to be conducted by the same officer when that period is the subject of multiple notices pursuant to sec_6320 verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie united_states tax_court reports and or there was no greater or different harm where a period is first considered informally in the course of one collection proceeding initiated regarding another period and then becomes the direct subject of a subsequent proceeding id in a divided opinion the u s court_of_appeals for the tenth circuit reversed our decision and found that the no- prior-involvement requirement was a broad restriction that should not be limited to involvement in a prior hearing or administrative matter but should include any substantive and material involvement with a taxpayer’s liability regard- less of whether the liability is the liability currently under official review by the appeals officer cox v commissioner f 3d pincite as we noted above the tax_court in cox determined that there was no violation of the impartial officer requirement because the officer’s prior involvement was only periph- eral to and not the subject of or directly in dispute in a pro- ceeding before the court and there was no greater or dif- ferent harm where both the officer’s prior involvement and current consideration were in the context of a cdp hearing cox v commissioner t c pincite in the instant case ms smeck’s involvement with petitioner’s appeal of her rejected oic was not simply peripheral to an ongoing pro- ceeding but instead was the subject of a separate administra- tive proceeding additionally ms smeck reviewed the same tax periods ie the periods in issue for both the oic appeal and the cdp hearing unlike the officer in cox where the officer’s prior involvement occurred during the review of a different tax period moreover ms smeck’s prior involve- ment occurred during her handling of an oic appeal not a previous cdp hearing accordingly the facts before us are different from those encountered in cox and therefore the tax court’s holding in cox does not require the same result in the instant case respondent also contends that the court of appeals’ holding in cox is not precedential for the instant case which is appealable to the u s court_of_appeals for the sixth cir- cuit respondent is correct that we follow a court of 54_tc_742 aff ’d 445_f2d_985 10th cir established the rule that this court will follow a court_of_appeals decision which is squarely in point where appeal from our deci- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie moosally v commissioner appeals’ decision where appeal lies to that court_of_appeals and therefore it does not follow under the golsen_rule that we apply the court of appeals’ holding in cox in the instant case as the instant case is distinguishable from cox we next address whether the facts before us indicate prior involve- ment ms smeck reviewed petitioner’s appeal of her rejected oic for the periods in issue for nearly three months before petitioner’s cdp hearing for the same periods in issue was also transferred to her during those three months ms smeck requested from petitioner and evaluated various docu- ments forms and other financial information to calculate petitioner’s reasonable collection potential and evaluate peti- tioner’s rejected oic accordingly through her review of peti- tioner’s rejected oic ms smeck had prior involvement with petitioner’s unpaid tax_liabilities for the periods in issue before she was assigned to handle petitioner’s cdp hearing for the same taxes and periods in issue consequently we sion lies to that court_of_appeals the golsen_rule pursuant to golsen v commissioner t c pincite we would apply the court of appeals’ holding in cox to future cases arising in the tenth circuit if the facts were squarely in point with those encountered in cox see 99_tc_490 for clarity we note that we have not decided whether we will apply the tenth circuit_court of appeals’ analysis to facts similar to those in cox arising in cases appealable in circuits other than the tenth circuit or instead continue to follow the standard and rationale set forth in our opinion in that case we find no need to confront that issue in the instant case because we would reach the same conclusion whether we apply our rationale set forth in our opinion in cox or the broad restriction standard set forth in the court of appeals’ opinion in cox accordingly our conclusions in the instant case do not conflict with the rationale and conclusion set forth in our opinion in cox although the record is unclear as to whether petitioner submitted a for- mal oic for the periods in issue or only for the periods ending march and date we find that the parties informally included her unpaid tax_liability for her tax_year in her oic through the course of their interaction the issue of whether there is an enforceable oic with respect to all of the periods in issue is separate and distinct from whether an officer’s review of that oic is prior involvement pursuant to sec_301_6320-1 proced admin regs because the record is clear that ms smeck at least informally reviewed petitioner’s tax_return and liability during petitioner’s oic appeal we conclude that ms smeck’s prior involvement covered the periods in issue and make no conclusion re- garding the enforceability of petitioner’s oic verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie united_states tax_court reports hold that pursuant to sec_301_6320-1 proced admin regs ms smeck is not an impartial officer pursuant to sec_6320 and petitioner is entitled to a new cdp hearing before an impartial officer respondent contends that ms smeck was an impartial officer because she had not yet issued a determination regarding petitioner’s rejected oic and that there is cur- rent involvement but no prior involvement when an officer has not made any determination regarding a rejected oic we disagree the regulations plainly prohibit prior involvement and do not specify that the involvement must culminate in the issuance of a determination of any sort see generally sec_301_6320-1 proced admin regs accord- ingly we conclude that ms smeck’s participation in peti- tioner’s oic appeal constituted prior involvement even though she did not issue a determination with regard to the rejected oic before handling petitioner’s cdp hearing additionally respondent contends that sec_6320 con- templates simultaneous review of all issues related to collec- tions during the cdp hearing and that all collection matters may be handled by the same officer respondent relies on three main sources of support for that contention respondent first cites sec_301_6320-1 proced admin regs which states that the cdp hearing requested under sec_6320 will be held in conjunction with any cdp hearing the taxpayer requests under sec_6330 we dis- agree with respondent’s application of sec_301 d proced admin regs to the facts of the instant case that regulation contemplates a situation in which a taxpayer requests a lien cdp hearing pursuant to sec_6320 and separately a pre-levy cdp hearing pursuant to sec_6330 in those circumstances the cited regulation provides that the requested cdp hearings may be combined sec_301_6320-1 proced admin regs as we read the legislative_history congress contemplated one situation where an appeals officer with prior involvement with respect to the unpaid liability specified in the taxpayer’s case may combine a separate cdp hearing ie where it involves a pre-levy cdp hearing pursuant to sec_6330 and a lien cdp hearing pursuant to sec_6320 regarding the same unpaid liability h_r conf rept no pincite 1998_3_cb_747 in that legislative_history congress verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie moosally v commissioner did not contemplate any additional exceptions that might be allowed id additionally we note that the applicable regu- lations state that t o the extent practicable a cdp hearing under sec_6320 will be held in conjunction with a cdp hearing under sec_6330 sec_301_6320-1 a-d3 proced admin regs emphasis added although that provision might suggest that a lien cdp hearing pursuant to sec_6320 may be combined when practicable with another lien cdp hearing or that a pre-levy cdp hearing pursuant to sec_6330 may be combined with another pre- levy cdp hearing see eg frey v commissioner tcmemo_2004_87 israel v commissioner tcmemo_2003_198 aff ’d 88_fedappx_941 7th cir we do not con- sider that provision to allow the combination of cdp hearings with non-cdp matters such as the oic rejection appeal involved in the instant case ms smeck began han- dling petitioner’s non-cdp appeal of her rejected oic before she was later assigned petitioner’s cdp hearing on the basis of the foregoing legislative_history we conclude that the regulations respondent cites do not apply in the instant case secondly respondent relies upon gravette v commissioner tcmemo_2011_138 wl for the proposition that there is no prior involvement where the same appeals officer handles both a taxpayer’s cdp hearing and oic rejec- tion appeal we do not agree with respondent’s interpretation of gravette in gravette the taxpayer completed an oic as a collection alternative to be considered during the course of a cdp hearing that had been requested by the taxpayer and that had commenced before the submission of the oic id wl at although the oic was forwarded in our opinion in cox v commissioner t c pincite we referred to this same legislative_history for the proposition that both the statutory and the regulatory language suggest a relatively permissive standard under which participation in earlier collection proceedings would not con- stitute disqualifying prior involvement for purposes of sec_6320 or sec_6330 we do not opine on whether the legislative_history supports a per- missive standard or whether we will continue to apply a permissive stand- ard to situations similar to cox that involve two cdp matters however we conclude that the flexibility contemplated by congress and provided in sec_301_6320-1 proced admin regs as plainly stated in the reg- ulation applies only to situations involving two or more cdp matters verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie united_states tax_court reports to an offer examiner for initial review rejected by that exam- iner and then appealed for review by the appeals officer handling the cdp hearing id at this court found that there was no prior involvement because the appeals officer’s participation in the oic review was entirely within the context of the cdp hearing id at sec_6330 specifically provides that the cdp hearing issues may include among other matters an offer-in-com- promise in the instant case unlike the appeals officer in gravette ms smeck initiated her review of petitioner’s rejected oic before she was assigned to handle petitioner’s cdp hearing unlike the oic appeal taxpayer in gravette petitioner’s oic appeal was an administrative_proceeding that was separate from the cdp hearing accordingly we conclude that gravette is inapplicable to the facts before us thirdly respondent contends that the purpose of sec_6320 is to prevent an appeals officer from examining a taxpayer’s underlying liability during the examination func- tion and then handling a cdp hearing involving the same liability during the enforcement function because the offi- cer’s evaluation of the liability might bias his or her deter- mination of whether the unpaid liability is collectible how- ever respondent explains the bias is not present where the officer is faced solely with the question of whether the tax is collectible ie whether the taxpayer is able to pay out- standing liabilities and therefore that ms smeck’s concur- rent handling of petitioner’s rejected oic and cdp hearing does not run afoul of the sec_6320 prohibition against prior involvement because both matters involved an evaluation of petitioner’s ability to pay the unpaid tax liabil- ities for the periods in issue we disagree with respondent’s contention it is well established that in the absence of a ‘clearly expressed legislative intention to the contrary’ the language of the statute itself ‘must ordinarily be regarded as we note that respondent could have transferred petitioner’s oic ap- peal from ms smeck to ms kane which would have ensured that peti- tioner’s oic was reviewed pursuant to the specific authority to do so pur- suant to sec_6330 during the course of her cdp hearing with ms kane who would not have had any prior involvement with peti- tioner’s unpaid tax_liabilities for the periods in issue outside the context of the cdp hearing verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie moosally v commissioner conclusive’ 481_us_454 quoting 478_us_597 an agency may not read ambiguity into a statute in order to reach a practical result see 568_f3d_626 6th cir a gencies have no authority to modify a statute’s unambiguous meaning patterson trust v united_states 729_f2d_1089 6th cir t he agency may not so interpret the statute as to controvert its plain and unambiguous language see also 442_f3d_456 6th cir ‘ t he court as well as the agency must give effect to the unambiguously expressed intent of congress ’ quoting 467_us_837 in the instant case the statute clearly provides that the officer handling the cdp hearing shall have had no prior involvement with respect to the unpaid tax_liabilities in issue see sec_6320 although congress intended an exception to the sec_6320 restriction where a tax- payer requests a lien cdp hearing pursuant to sec_6320 and a pre-levy cdp hearing pursuant to sec_6330 it did not provide for or express an exception for all matters con- cerning the taxpayer’s ability to pay see h_r conf rept no supra pincite c b pincite moreover when the relevant regulations covering sec_6320 were amended in the department of the treasury sought inter alia to eliminate the potential interpretation that there is a distinction between liability and collection issues in determining prior involvement t d 2006_2_cb_879 accordingly we conclude that sec_6320 does not contemplate a permissive interpretation excepting all matters concerning the taxpayer’s ability to pay respondent also contends that taxpayers benefit from com- bining appeals of rejected oics with cdp hearings because it would allow for judicial review of an oic submitted out- side the context of a cdp hearing there is no question that this court is a court of limited jurisdiction see 86_tc_1222 our jurisdiction is precisely circumscribed by statute and we may not enlarge upon that statutory jurisdiction sec_7442 logan v commis- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie united_states tax_court reports sioner t c pincite see also 85_tc_527 currently our jurisdiction to review rejection of a taxpayer’s oic is limited to situations in which the taxpayer submits an oic as a collection alternative during the course of a cdp hearing pursuant to sec_6330 receives a notice_of_determination as a result of that cdp hearing and then petitions this court for review of that determination pursuant to sec_6330 respondent in effect is asking us to legislate changes in the statute as enacted by congress to expand the scope of this court’s jurisdiction the power to legislate is exclusively the power of congress and not of this court see 270_us_245 the court may not ‘revise the language of the statute as interpreted by the treasury to achieve what might be perceived to be better tax policy ’ 68_fedclaims_177 quoting 302_f3d_1369 fed cir while respondent may perceive the result to be harsh we cannot ignore the plain language of the statute and in effect rewrite the statute to achieve what respondent concludes may be a more equitable result 85_tc_168 see also 464_us_386 courts are not authorized to rewrite a statute because they might deem its effects suscep- tible of improvement on the basis of the record before us we conclude that ms smeck’s review of petitioner’s rejected oic for her unpaid tax_liabilities for the periods in issue constituted prior involve- ment pursuant to sec_301_6320-1 a-d4 proced admin regs accordingly we hold that ms smeck was not an impartial officer pursuant to sec_6320 and that respondent did not fulfill his statutory duty to provide peti- tioner with a fair cdp hearing pursuant to sec_6320 consequently petitioner is entitled to a new cdp hearing before an impartial appeals officer in accordance with sec_6320 and we will therefore exercise our discretion to moreover we note that even if respondent were correct that taxpayers benefit from judicial review of an oic submitted outside the cdp context we are in no position in the instant case to evaluate whether that benefit would be greater than the benefit of an independent review of a taxpayer’s collection alternatives by an impartial officer pursuant to sec_6320 verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie moosally v commissioner remand the instant proceedings to the appeals_office for that purpose on the basis of the foregoing we need not address at this time the issue of whether respondent may proceed with collection of petitioner’s unpaid tax_liabilities for the periods in issue in reaching these holdings we have considered all the par- ties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a moosally jamie
